ICJ_063_ContinentalShelf_TUN_LBY_1981-04-14_JUD_01_IN_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE
CONTINENTAL SHELF

(TUNISIA/LIBYAN ARAB JAMAHIRIYA)

APPLICATION BY MALTA FOR PERMISSION TO INTERVENE

JUDGMENT OF 14 APRIL 1981

1981

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU PLATEAU CONTINENTAL

(TUNISIE/JAMAHIRIYA ARABE LIBYENNE)

REQUÊTE DE MALTE À FIN D’ INTERVENTION

ARRET DU 14 AVRIL 1981
Official citation :

Continental Shelf (Tunisia/ Libyan Arab Jamahiriya),
Application to Intervene, Judgment, I.C.J. Reports 1981, p. 3.

Mode officiel de citation :

Plateau continental (Tunisie/Jamahiriya arabe libyenne),
requête à fin d’intervention, arrêt, C.I.J. Recueil 1981, p. 3.

 

a
Sales number 4 S8
N° de vente :

 

 

 
14 APRIL 1981

JUDGMENT

CASE CONCERNING THE CONTINENTAL SHELF
(TUNISIA/LIBY AN ARAB JAMAHIRIYA)

APPLICATION BY MALTA FOR PERMISSION TO INTERVENE

AFFAIRE DU PLATEAU CONTINENTAL
(TUNISIE/JAMAHIRIY A ARABE LIBYENNE)

REQUÊTE DE MALTE À FIN D’INTERVENTION

14 AVRIL 1981

ARRÊT
COUR INTERNATIONALE DE JUSTICE

; 1981
ANNÉE 1981 14 avril
Rôle général
n° 63
14 avril 1981

AFFAIRE DU PLATEAU CONTINENTAL
(TUNISIE/JAMAHIRIYA ARABE LIBYENNE)
REQUÊTE DE MALTE À FIN D’INTERVENTION

Intervention fondée sur l'article 62 du Statut — Intérêt juridique en cause —
Objet de l'intervention.

ARRÊT

Présents : Sir Humphrey WALDOCK, Président; M. ELIAS, Vice-Président ;
MM. GROS, LACHS, MOROZOV, NAGENDRA SINGH, RUDA, MOSLER,
ODA, AGO, EL-ERIAN, SETTE-CAMARA, EL-KHANI, SCHWEBEL, juges ;
MM. EVENSEN, JIMÉNEZ DE ARÉCHAGA, juges ad hoc ; M. TORRES
BERNARDEZ, Greffier.

En l’affaire du plateau continental,
entre

la Republique tunisienne,

représentée par
S. Exc. M. Slim Benghazi, ambassadeur de Tunisie aux Pays-Bas,
comme agent,

M. Sadok Belaid, professeur agrégé a la faculté de droit et des sciences
politiques et économiques de l’Université de Tunis,

comme coagent et conseil,

M. R. Y. Jennings, Q.C., professeur Whewell de droit international à l’Uni-
versité de Cambridge,

comme conseil,
assistés par

M. J. P. Carver, solicitor (Coward Chance),
M. Abdelwahab Chérif, conseiller à l’ambassade de Tunisie aux Pays-Bas,
PLATEAU CONTINENTAL (ARRÊT) 4

M. Samir Chaffai, secrétaire à l'ambassade de Tunisie aux Pays-Bas,

et

la Jamahiriya arabe libyenne populaire et socialiste,
représentée par
S. Exc. M. Kamel H. El Maghur, ambassadeur,
comme agent,

M. Abdelrazeg El-Murtadi Suleiman, professeur de droit international à
l'Université de Garyounis,

comme conseil,

sir Francis A. Vallat, K.C.M.G., Q.C.,

M. Antonio Malintoppi, professeur à la faculté de droit de l’Université de
Rome,

M. Keith Highet, membre des barreaux du district de Columbia et de New
York,

comme conseils et avocats,
et

M. Walter D. Sohier,
M. Rodman R. Bundy,
M. Richard Meese,

M. Michel Vodé,

comme conseils ;

Sur la requête à fin d'intervention déposée par la République de Malte,

représentée par
M. Edgar Mizzi, Attorney-General de Malte,
comme agent et conseil,
S. Exc. M. Emanuel Bezzina, ambassadeur de Malte aux Pays-Bas,
comme coagent,
assistés par
sir Gerald Fitzmaurice, G.C.M.G., Q.C.,
comme consultant et coordonnateur,
et par

M. Pierre Lalive, professeur à la faculté de droit de l’Université de Genève et a
l’Institut universitaire de hautes études internationales, membre du barreau
de Genève,

M. M. E. Bathurst, C.M.G., C.B.E., Q.C.,

M. E. Lauterpacht, Q.C.,

comme conseils,
et
M. M. C. Tynan, solicitor (Bischoff and Co.),
PLATEAU CONTINENTAL (ARRÊT) 5

La Cour,

ainsi composée,
après délibéré en chambre du conseil,

rend l’arrét suivant :

1. Par lettre du 25 novembre 1978 reçue au Greffe de la Cour le 1er décembre
1978, le ministre des affaires étrangères de la République tunisienne a notifié à la
Cour un compromis en langue arabe signé a Tunis le 10 juin 1977 entre la
République tunisienne et la Jamahiriya arabe libyenne populaire et socialiste, en
vue de soumettre a la Cour un différend concernant la délimitation du plateau
continental entre ces deux Etats ; une copie certifiée conforme du compromis
était jointe a cette lettre, ainsi qu’une traduction en frangais. Conformément a
l’article 40, paragraphe 2, du Statut et à l’article 39, paragraphe 1, du Règlement
de la Cour, une copie certifiée conforme de la notification et du compromis a été
transmise immédiatement au Gouvernement de la Jamahiriya arabe libyenne
populaire et socialiste. Par lettre du 14 février 1979 reçue au Greffe de la Cour le
19 février 1979, le secrétaire aux affaires étrangères de la Jamahiriya arabe
libyenne populaire et socialiste a fait une notification similaire à la Cour et y a
joint une autre copie certifiée conforme du compromis en langue arabe ainsi
qu'une traduction en anglais.

2. Conformément à l’article 40, paragraphe 3, du Statut et à l’article 42 du
Règlement, des copies des notifications et du compromis ont été transmises au
Secrétaire général des Nations Unies, aux Membres des Nations Unies et aux
autres Etats admis à ester devant la Cour.

3. La Cour ne comptant sur le siège aucun juge de nationalité tunisienne ou
libyenne, chacune des Parties s’est prévalue du droit que lui confère l’article 31,
paragraphe 3, du Statut, de procéder à la désignation d’un juge ad hoc pour
siéger en l’affaire. Le 14 février 1979 la Jamahiriya arabe libyenne a désigné
M. Eduardo Jiménez de Aréchaga, et le 25 avril 1979 les Parties ont été infor-
mées, conformément à l’article 35, paragraphe 3, du Règlement, que cette dési-
gnation ne soulevait pas d’objection ; le 11 décembre 1979 la Tunisie a désigné
M. Jens Evensen, et le 7 février 1980 les Parties ont été informées que cette
désignation ne soulevait pas d’objection.

4. Par lettre du 18 août 1980, le Gouvernement de la République de Malte,
s’appuyant sur l’article 53, paragraphe 1, du Règlement de la Cour, a demandé à
avoir communication des pièces de procédure en l’affaire, constituées à cette date
par les mémoires déposés le 30 mai 1980, et des documents y annexés. Par lettre
portant les dates indiquées ci-après, les Gouvernements des Etats suivants
avaient précédemment formulé des demandes analogues : Etats-Unis d’Amé-
rique (12 juin 1980) ; Canada (13 juin 1980) ; Pays-Bas (18 juin 1980) ; Argen-
tine (23 juin 1980) ; par la suite, le 8 octobre 1980, le Gouvernement du Vene-
zuela a présenté une demande dans le même sens. Par lettres du 24 novembre
1980, les Parties ayant été consultées et l’une d’elles ayant élevé une objection, le
Greffier a informé le Gouvernement de Malte et les autres gouvernements
susmentionnés que le Président de la Cour avait décidé que les pièces de pro-
cédure et les documents y annexés ne seraient pas pour le moment mis à la
disposition d’Etats autres que les Parties à l’affaire.
PLATEAU CONTINENTAL (ARRÊT) 6

5. Les contre-mémoires des Parties à l’instance devaient, aux termes du com-
promis du 10 juin 1977 et en exécution d’une ordonnance du Président de la Cour
en date du 3 juin 1980, être déposés dans les délais suivants : le contre-mémoire
de la République tunisienne pour le 1° décembre 1980 ; le contre-mémoire de la
Jamahiriya arabe libyenne pour le 2 février 1981. Le compromis prévoyait
cependant la possibilité d’un échange de pièces additionnelles, de sorte que,
même quand les Parties auraient déposé leurs contre-mémoires, la date de clôture
de la procédure écrite au sens de l’article 81, paragraphe 1, du Règlement devrait
encore être définitivement fixée. Les contre-mémoires ont été successivement
déposés dans les délais prévus, le contre-mémoire libyen étant parvenu au Greffe
le 2 février 1981.

6. Par lettre du premier ministre de la République de Malte datée du 28 jan-
vier 1981 et reçue au Greffe le 30 janvier 1981, le Gouvernement de Malte, se
fondant sur l’article 62 du Statut, a soumis à la Cour une requête à fin d’inter-
vention dans l’instance. Conformément à l’article 83, paragraphe |, du Régle-
ment des copies certifiées conformes de la requête maltaise ont été immédiate-
ment transmises à la Tunisie et à la Jamahiriya arabe libyenne, Parties à l’affaire,
et des copies en ont également été transmises, conformément au paragraphe 2 du
même article, au Secrétaire général des Nations Unies, aux Membres des Nations
Unies et aux autres Etats admis à ester devant la Cour.

7. Le 26 février 1981, dans le délai fixé à cet effet par le Président de la Cour en
application de l’article 83, paragraphe 1, du Règlement, les Gouvernements de la
Tunisie et de la Jamahiriya arabe libyenne ont soumis des observations écrites
sur la requête de Malte à fin d’intervention où ils exposaient respectivement les
raisons qui les conduisaient à affirmer que la requête ne remplissait pas les
conditions spécifiées par le Statut et par le Règlement. Les Parties et le Gou-
vernement de Malte ont été avisés en conséquence, par lettres du 3 mars 1981,
que la Cour tiendrait audience conformément à l’article 84, paragraphe 2, de son
Règlement pour entendre les observations de Malte, Etat demandant à interve-
nir, et celles des Parties à l’instance sur la question de savoir si la requête à fin
d'intervention de Malte devait être admise.

8. Par lettre du 2 mars 1981, reçue au Greffe le 4 mars 1981, le Gouvernement
de Malte a avisé la Cour que, s’appuyant sur l’article 31, paragraphe 3, du Statut,
il désignait un juge ad hoc « aux fins de la procédure sur l’intervention », et a
soulevé des questions au sujet de la participation des deux juges ad hoc désignés
par les Parties à l'instance, estimant que la Tunisie et la Jamahiriya arabe
libyenne devaient être considérées comme faisant « cause commune » en cette
procédure. La Cour, siégeant sans la participation des juges ad hoc, a décidé le
7 mars 1981 que les questions traitées dans la lettre du 2 mars 1981 n’entraient
manifestement pas à ce stade dans le cadre de l’article 31 du Statut de la Cour ;
qu'un Etat désireux d’intervenir en vertu de l’article 62 du Statut n’a d’autre droit
que celui de demander l’autorisation de le faire, et que son statut par rapport à
l'instance reste à établir ; que, tant que la requête à fin d’intervention n’a pas fait
l’objet d’un examen et d’une décision, les conditions dans lesquelles l’article 31
peut éventuellement devenir applicable n’existent pas ; et que, la lettre du 2 mars
1981 étant, dans ces conditions, prématurée, la Cour ne pouvait prendre en
considération à ce stade de la procédure les questions qui y étaient évoquées. Par

7
PLATEAU CONTINENTAL (ARRÊT) 7

lettre du 7 mars 1981, le Greffier a informé l’agent de Malte de cette déci-
sion.

9. Au cours d’audiences publiques tenues les 19, 20, 21 et 23 mars 1981, la
Cour a entendu, sur la question de savoir si la requête de Malte à fin d’inter-
vention fondée sur l’article 62 du Statut devait être admise, les plaidoiries des
représentants ci-après :

pour la République de Malte : M. Edgar Mizzi,
M. Pierre Lalive,
M. M. E. Bathurst, C.M.G., C.B.E., Q.C.,
M. E. Lauterpacht, Q.C. ;

pour la Jamahiriya arabe libyenne
populaire et socialiste : S. Exc. M. Kamel H. El Maghur,
sir Francis A. Vallat, K.C.M.G., Q.C.,

M. Antonio Malintoppi,
M. Keith Highet ;

pour la République tunisienne : S. Exc. M. Slim Benghazi,
M. Sadok Belaïd,
M. R. Y. Jennings, Q.C.

10. Aucun des trois Etats participant à la procédure n’a présenté de conclu-
sions formelles à la Cour ; les thèses principales de ces Etats sur les questions en
jeu sont présentées ci-après (paragraphes 12-16).

11. La requête par laquelle la République de Malte (dénommée ci-après
Malte) demande à intervenir devant la Cour se fonde sur l’article 62 du
Statut, qui dispose :

« 1. Lorsqu'un Etat estime que, dans un différend, un intérêt d’or-
dre juridique est pour lui en cause, il peut adresser à la Cour une
requête, à fin d'intervention.

2. La Cour décide. »

Aux termes de l’article 81, paragraphe 2, du Règlement, une requête à fin
d'intervention fondée sur l’article 62 du Statut doit préciser l’affaire qu’elle
concerne et spécifier :

« a) lintérêt d’ordre juridique qui, selon Etat demandant à interve-
nir, est pour lui en cause ;
b) l’objet précis de l’intervention ;
c) toute base de compétence qui, selon l’Etat demandant à inter-
venir, existerait entre lui et les parties ».

La requête par laquelle le Gouvernement de Malte demande à intervenir en
l'espèce énumérait les arguments de ce gouvernement sur les points visés
dans chacun des trois alinéas reproduits ci-dessus, et ces arguments ont été

8
PLATEAU CONTINENTAL (ARRÊT) 8

repris et complétés à l’audience dans les plaidoiries de ses représentants. La
République tunisienne (dénommée ci-après la Tunisie) et la Jamahiriya
arabe libyenne populaire et socialiste (dénommée ci-après la Libye) ont
exposé, dans des observations écrites sur la requête maltaise, les raisons
qu'elles avaient respectivement de soutenir que la demande d’intervention
de Malte ne remplit pas les conditions spécifiées par le Statut et par le
Règlement ; leur argumentation a été reprise et complétée dans les plai-
doiries de leurs représentants. Les positions adoptées par les trois Etats
intéressés pendant les procédures écrite et orale peuvent se résumer comme
suit.

12. Malte affirme qu’en vertu de l’article 62 du Statut il suffit, pour
fonder une requête à fin d’intervention, que l’Etat demandant à intervenir
« estime que, dans un differend, un intérêt d’ordre juridique est pour lui en
cause » et souligne que l’article 62 ne fait aucune mention de l’existence
d’une base de compétence entre l’Etat demandant à intervenir et les parties
à l’instance comme condition de l’intervention. Tout en prenant note de la
disposition de l’article 81, paragraphe 2 c), du Règlement suivant laquelle
la requête à fin d’intervention doit spécifier toute base de compétence qui,
selon Etat demandant à intervenir, existerait entre lui et les parties, et tout
en s’y conformant, Malte souligne que cette disposition, qui ne figurait
dans aucune version antérieure du Règlement, ne saurait avoir imposé une
nouvelle condition de fond pour l’octroi de l’autorisation d’intervenir.
D’après Malte, le pouvoir réglementaire de la Cour ne peut être utilisé pour
introduire une prescription ne figurant pas à l’article 62 du Statut et ne
pouvant être déduite comme conséquence nécessaire de cet article, lequel,
estime-t-elle, doit prévaloir en la matière. Malte appelle également l’at-
tention sur le paragraphe 22 de sa requête, où elle déclare que son objectif
n’est pas d’obtenir, sous couvert de l’intervention, un prononcé ou une
décision quelconque de la Cour au sujet des limites de son plateau conti-
nental par rapport aux deux Parties à l’instance ou à l’une d’elles. Un
conseil de Malte a souligné que Malte ne cherchait pas à se Joindre a
l’instance comme véritable « partie », sur un pied de complète égalité avec
les Parties à l’affaire, mais désirait par son intervention assumer la position
procédurale de « participant ». L’intervention de Malte n’ayant pas pour
objet d’aboutir à une décision de fond ou à une décision obligatoire contre
l’une ou l’autre Partie, Malte précise qu’« aucune question de compétence
au strict sens de ce terme ne peut se poser » entre Malte et les Parties à
l’affaire Tunisie/ Libye.

13. L'intérêt d’ordre juridique que Malte dit posséder et qui serait pour
elle en cause dans l’affaire Tunisie/ Libye est celui que présentent de son
point de vue les principes et règles de droit régissant la détermination des
limites de son plateau continental. Malte souligne que « les titres des Etats
sur le plateau continental dérivent du droit, de même que les principes et
règles d’après lesquels les zones dont il s’agit sont définies et délimitées » et

9
PLATEAU CONTINENTAL (ARRÊT) 9

elle estime avoir un « intérêt spécial et unique » en l’instance en cours,
parce qu’elle serait « concernée par les faits » de l’affaire Tunisie/ Libye.
Elle est concernée par ces faits, affirme-t-elle, en raison de sa situation
géographique par rapport aux deux Parties à l’instance. Il en résulte selon
elle que tout prononcé de la Cour dans le contexte du litige entre la Tunisie
et la Libye peut « se révéler pertinent d’une façon ou d’une autre pour la
situation juridique de Malte » et donc « affecter inévitablement cette
situation ». Il en serait ainsi, selon Malte, en raison du processus d’« iden-
tification et d’évaluation des facteurs locaux ou régionaux » que nécessi-
terait la détermination de la limite entre la Libye et la Tunisie. Pour Malte,
il ne fait guère de doute que l’affaire Tunisie/ Libye, « des points de vue
juridique et physique, touche de près les intérêts de la République de Malte
sur le plateau continental ». Soulignant que la seule exigence du Statut est
que l’intérêt puisse être « en cause », sans qu’il y ait lieu de démontrer qu’il
serait négativement affecté ou compromis, les conseils de Malte ont indi-
qué de quelles diverses façons l’intérêt de Malte pourrait se trouver en
cause. Ils citent comme exemples l'effet qu’aurait, sur une ligne d’équi-
distance qui pourrait être tracée entre Malte et le continent nord-africain,
l'adoption dans la délimitation entre la Libye et la Tunisie de toute ligne de
base spéciale le long des côtes de ces deux Etats, ou l’identification, lors de
cette délimitation, de tous facteurs géographiques ou autres considérés
comme pertinents, soit à titre de «circonstances spéciales », soit par
application de principes équitables. Malte soutient au surplus que ses
intérêts seront nécessairement en cause en l’espèce, malgré les termes de
l’article 59 du Statut suivant lequel « la décision de la Cour n’est obligatoire
que pour les parties en litige et dans le cas qui a été décidé ». Malte estime
que ses intérêts seront mis en cause, non seulement par le dispositif formel
de la décision que rendra la Cour, mais par « la décision qui se dégagera en
fait des motifs », lesquels ne pourront manquer de comporter des éléments
de fond qui, par leur teneur, auront une incidence inévitable ou au moins
probable sur les relations ultérieures entre Malte, d’une part, et la Libye et
la Tunisie, de l’autre.

14. L’objet précis de l’intervention de Malte en l’affaire Tunisie/ Libye
est, selon les termes de la requête, de lui permettre d’exposer ses vues à la
Cour sur les points soulevés dans l’instance avant que la Cour ne se soit
prononcée. A l’audience les conseils de Malte ont expliqué que le souhait
de Malte était de pouvoir « exposer ses vues sur les questions en jeu dans
l’affaire qui, après examen ultérieur des pièces de procédure, paraitraient
de nature à mettre en cause ses intérêts ». Malte souligne cependant que
son objectif n’est pas « d'obtenir, sous couvert ou au cours d’une inter-
vention » dans l'affaire Tunisie/ Libye, « un prononcé ou une décision
quelconque de la Cour au sujet des limites de son plateau continental par
rapport à ces deux pays ou à l’un d’eux ». Malte relève que le but même de
l'instance, tel que le définit le compromis du 10 juin 1977, est d’obtenir de
la Cour un énoncé du droit applicable et non de formuler des demandes sur
lesquelles la Cour serait priée de statuer. Elle soutient que rien par con-

10
PLATEAU CONTINENTAL (ARRÊT) 10

séquent n’autorise à exiger que l’intervention de Malte ait « un objet plus
exact, plus précis ou plus formellement exécutoire » que celui des Parties.
L’agent de Malte a souligné qu’il n’était pas non plus exact de conclure que,
parce que Malte insiste sur le fait qu’elle ne cherche à obtenir de la Cour
aucun prononcé contre la Tunisie ou la Libye, elle n’accepte pas d’être liée
par sa décision. Rappelant que la mesure dans laquelle un Etat intervenant
est lié par les décisions de la Cour ne dépend pas de son acceptation ou de
son refus, l’agent de Malte a déclaré qu’en demandant à intervenir Malte se
soumet à toutes les conséquences et à tous les effets de l’intervention, quels
qu'ils puissent être. Il a en outre soutenu que la possibilité d’une compa-
rution de Malte comme partie principale devant la Cour, dans une instance
parallèle introduite contre l’une des Parties à la présente affaire ou contre
les deux, ne diminuait en rien la pertinence de la demande d’intervention
maltaise, puisqu’une decision dans une telle instance serait forcément
rendue beaucoup plus tard que dans l’affaire Tunisie/ Libye.

15. Dans ses observations, la Libye s oppose à la requête de Malte pour
la raison que la compétence de la Cour est régie par l’article 36 du Statut et
elle soutient que Malte ne peut se prévaloir d’aucun lien juridictionnel avec
l’une ou l’autre des Parties au sens de cet article. Elle affirme que l’ar-
ticle 62 du Statut ne confère pas de titre de juridiction indépendant à un
Etat demandant a intervenir, qu’une intervention ne peut étre admise que
si la Cour s’est assurée qu’il existe un lien juridictionnel valable entre les
Parties et Etat intervenant, et que l’article 81, paragraphe 2 c), du Régle-
ment ne fait qu’interpréter exactement le sens et la portée de l’article 62 du
Statut pour ce qui est de la compétence. La Libye soutient en outre que de
toute façon, pour qu’une intervention fondée sur l’article 62 soit possible,
l'intérêt d’ordre juridique invoqué doit présenter avec l’objet de l’instance
un lien de connexité juridique tel que, quelle que soit la décision de la Cour,
cet intérêt se trouvera affecté et que, aux fins de l’article 62, la « decision »
de la Cour visée dans le texte anglais ne comprend pas les motifs de l’arrêt.
La Libye fait valoir que Malte n’a pas en fait d’intérêt d’ordre juridique
susceptible d’être mis en cause, étant donné que le compromis n’envisage
pas une délimitation du plateau continental effectuée par la Cour mais par
les Parties, et n’envisage pas non plus une délimitation de zones de plateau
continental autres que celles qui relèvent de la Libye et de la Tunisie. Tout
intérêt de Malte quant à la délimitation de son plateau continental sera,
d’après la Libye, protégé par la Cour quand elle statuera et adéquatement
sauvegardé par l’article 59 du Statut. En outre, se fondant sur la manière
dont Malte définit le but de son intervention, la Libye conteste qu’il
s’agisse d’une intervention au sens de l’article 62 du Statut, puisque à son
avis une intervention dans une instance contentieuse ne doit pas simple-
ment viser à « exposer des vues ». Pour satisfaire aux conditions de l’ar-
ticle 81, paragraphe 2 b), du Règlement, un Etat demandant à intervenir ne

11
PLATEAU CONTINENTAL (ARRÊT) 11

doit pas, selon la Libye, se contenter d’une simple assertion ; il doit
indiquer l’objet précis, le but de l’intervention qu’il envisage, et pas sim-
plement les moyens par lesquels il entend atteindre ce but. Si Malte ne fait
que s’intéresser aux principes et règles de droit que l’arrêt de la Cour
pourrait ultérieurement énoncer, cela ne constitue pas une justification
appropriée ni suffisante pour une intervention fondée sur l’article 62.

16. La Tunisie considére pour sa part que, pour que Malte puisse
intervenir et être entendue avant le prononcé de l’arrêt, il serait nécessaire
qu’elle établisse l’existence d’une base de compétence entre elle-même et
les Parties à l’affaire. L’article 62 du Statut doit, selon la Tunisie, s’enten-
dre sous réserve des dispositions de l’article 36 qui régit la compétence de la
Cour ; et il découle à son avis du principe suprême suivant lequel, en droit
international, la juridiction repose sur le consentement que l'existence
d’une base de compétence est nécessairement et dans tous les cas une
condition préalable de l’intervention, au moins quand l’Etat demandant à
intervenir souhaite, à quelque degré que ce soit, agir comme une partie.
Prenant argument du texte anglais de l’article 62, la Tunisie soutient en
outre que l'intérêt invoqué doit être de nature à pouvoir être affecté par la
« decision » en l’espèce, c’est-à-dire par son dispositif, qui constitue la
chose jugée entre les parties, et non par ses motifs. Elle fait valoir que le
compromis ne permet pas à la Cour de se prononcer sur l’étendue des
limites du plateau continental d’un autre Etat que les signataires du com-
promis ; par suite, tout en reconnaissant que Malte possède, à l’instar
d’autres Etats, un intérêt d’ordre juridique que pourrait « toucher », mais
non « affecter », la décision en l’espèce, la Tunisie maintient que l’intérêt
de Malte n’est pas suffisant pour justifier une intervention en vertu de
l’article 62. D’après la Tunisie, l’effet d’une décision de la Cour sur les
principes et règles du droit international en matière de limites du plateau
continental ne saurait en soi constituer un motif d’intervention ; tous les
facteurs pris en considération dans cette décision seraient relatifs et ne
s’appliqueraient pas nécessairement à d’autres délimitations, même dans
la région géographique considérée, puisque les circonstances pertinentes
doivent varier en fonction des différentes relations géographiques. La
Tunisie relève aussi que, si l’on s’en rapporte à l’objet de l’intervention tel
que Malte l’a présenté, la requête revient à exprimer le désir d’intervenir
dans une affaire pour débattre de questions de droit général, au seul motif
que l’arrêt futur pourrait constituer un précédent important en tant que
moyen subsidiaire de détermination du droit, ce qui, d’après la Tunisie, est
inadmissible, et plus encore si, comme il semblerait, Malte entend n’étre
hée en aucune façon par ce précédent. La Tunisie estime en fait que l’objet
déclaré de Malte a déjà été accompli par les audiences sur l'intervention, vu
les explications que Malte a pu y donner au sujet de ses préoccupa-
tions.

12
PLATEAU CONTINENTAL (ARRÊT) 12

17. La Cour va maintenant examiner les problèmes juridiques que
soulève la requête maltaise à fin d’intervention dans la présente affaire de
plateau continental entre la Tunisie et la Libye. Chacune des Parties a élevé
certaines objections contre cette requête, sur chacun des trois aspects
spécifiés à l’article 81, paragraphe 2, du Règlement. Une de ces objections
est que Malte n’a pas établi l’existence d’un « intérêt d’ordre juridique »
qui soit pour elle « en cause » au sens de l’article 62 du Statut. Une autre
objection est que l’objet de la demande maltaise, tel qu’il est annoncé et
défini dans la requête, est tout à fait étranger au mode d'intervention visé à
l’article 62. Il est objecté enfin que, même si l’article 62 n’en fait pas
mention expresse, un lien juridictionnel entre l’Etat demandant à inter-
venir et les parties à l’instance, conformément à l’article 36 du Statut, doit
nécessairement être considéré comme une condition essentielle de l’auto-
risation d'intervenir, en particulier quand la Cour a été saisie par com-
promis, et que Malte n’a pas établi l’existence d’un lien juridictionnel
semblable en la présente espèce. La Cour relève qu’en vertu du para-
graphe 2 de l’article 62 c’est à la Cour elle-même qu’il appartient de décider
de toute demande d’intervention invoquant cet article. Elle souligne en
même temps qu’elle ne considère pas que le paragraphe 2 lui confère une
sorte de pouvoir discrétionnaire lui permettant d’accepter ou de rejeter une
requête à fin d'intervention pour de simples raisons d’opportunité. Au
contraire, de l’avis de la Cour, la fonction que lui confie ce paragraphe est
de déterminer si la requête est admissible ou non par application des
dispositions pertinentes du Statut.

18. En l’occurrence, si la Cour en venait à conclure que l’une quelcon-
que des objections élevées par les Parties est fondée, il lui serait de toute
évidence impossible de donner suite à la demande. La question de l'intérêt
d’ordre juridique qui, selon Malte, serait en cause en la présente espèce et
celle de l’objet de son intervention étant étroitement liées, la Cour exa-
minera ces deux questions ensemble.

19. L’intérét d’ordre juridique invoqué par Malte ne se rattache à aucun
intérêt juridique lui appartenant en propre qui serait directement en cause
dans la présente instance entre la Tunisie et la Libye, ou entre Malte et l’un
ou l’autre de ces Etats. Il concerne en réalité l’effet qu’auraient éventuel-
lement, sur une délimitation ultérieure du plateau continental de Malte,
des considérations que la Cour pourrait formuler dans sa décision à propos
de points en litige entre la Tunisie et la Libye relativement à la délimitation
de leurs plateaux continentaux. Ainsi que la Cour l’a indiqué plus haut,
Malte fait valoir en particulier que ses intérêts juridiques peuvent être
affectés par l’appréciation que portera la Cour sur certaines caractéristi-
ques géographiques et géomorphologiques de la région et par l'évaluation
qu’elle fera de leur pertinence et de leur valeur juridiques en tant que
facteurs dans la délimitation de zones que Malte considère comme adja-

13
PLATEAU CONTINENTAL (ARRÊT) 13

centes à son plateau continental, ainsi que par tout prononcé de la Cour
portant par exemple sur l’application de principes équitables ou de cir-
constances spéciales en ce qui concerne cette région. L’objet de l’interven-
tion serait, selon Malte, de lui permettre d’exposer ses vues sur les pro-
blèmes de cette nature débattus en l’espèce, avant que la Cour n’ait rendu
son arrêt. Malte prend cependant soin, au paragraphe 22 de sa requête, de
souligner que :

« l'objectif de Malte n’est pas d’obtenir, sous couvert ou au cours
d’une intervention dans l’affaire Libye/Tunisie, un prononcé ou une
décision quelconque de la Cour au sujet des limites de son plateau
continental par rapport à ces deux pays ou à l’un d’eux ».

Et, pour ne laisser subsister aucun doute, Malte souligne à nouveau au
paragraphe 24 de sa requête que « l’intervention n’a pas pour objet d’abou-
tir à une décision de fond ou à une décision obligatoire contre l’une ou
l'autre Partie ».

20. La Cour a déjà fait mention de l’objet limité de l’intervention
envisagée par Malte. Celle-ci a expliqué que, en demandant à intervenir
dans l’affaire Tunisie/ Libye, elle « ne cherche pas à comparaître comme
demandeur contre l’un ou l’autre de ces Etats, ni à faire valoir un droit
spécifique en tant que tel contre eux ». « Malte, a dit l’un de ses conseils, ne
cherche pas à prendre parti » dans l’affaire Tunisie/ Libye ni à « obtenir de
la Cour une décision sur la limite du plateau continental » entre elle-même
et la Tunisie et la Libye. Malte reconnaît qu’une telle détermination ne
serait l’objet légitime, ni de la présente requête, ni de l’intervention si
celle-ci était admise.

21. La limite ainsi fixée par le Gouvernement de Malte à la portée de son
intervention éventuelle et le caractère même de cette intervention amènent
à poser deux questions : la requête se fonde-t-elle réellement sur un intérêt
d’ordre juridique pouvant être en cause dans le différend Tunisie/ Libye ? le
mode d'intervention prévu par l’article 62 du Statut comprend-il l’inter-
vention faisant l’objet de la requête maltaise ? Le Statut prévoit deux
modes d’intervention différents : l’article 62 autorise un Etat à demander à
intervenir s’il estime avoir « un intérêt d’ordre juridique » qui soit « pour
lui en cause » ; l’article 63 reconnaît aux parties à une convention dont
l'interprétation est en cause « le droit d’intervenir au procès ». Il ressort de
la documentation que les deux articles du présent Statut prévoyant ces
deux modes d’intervention sont repris directement des articles 62 et 63 du
Statut de la Cour permanente de Justice internationale avec des retouches
mineures.

22. L’article 62 n’avait aucun précédent dans la pratique des Etats en
1920, et le comité consultatif de juristes l’a introduit dans le projet de
Statut lors de l’examen de l’article 63 actuel. Le comité était saisi, entre
autres textes, d’un projet relatif à la Cour, préalablement élaboré par une
conférence de cinq Puissances neutres, dont l’article 48, paragraphe 1,

14
PLATEAU CONTINENTAL (ARRÊT) 14

était ainsi rédigé : « Lorsqu'un différend soumis à la Cour touche les
intérêts d’un Etat tiers, celui-ci a le droit d’intervenir au procès. » Quand le
comité consultatif a abordé l’examen de l’article 63 du Statut, l’un de ses
membres a suggéré de compléter cet article par l’adjonction de l’article 48
du projet des cinq Puissances. Comme on faisait observer que « les intérêts
en jeu doivent être des intérêts légitimes », le baron Descamps, qui pré-
sidait le comité consultatif, a proposé le texte suivant :

« Lorsqu'un Etat estime que dans un différend un intérêt d’ordre
juridique le concernant est en cause, il peut adresser à la Cour une
requête, à fin d’intervention. La Cour décide. »

Cette formule a été adoptée par le comité, sous réserve de remaniements de
forme, et il a été décidé de faire de la nouvelle disposition un article distinct
qui viendrait immédiatement avant l’article 63. Dans le texte français —
qui était le texte établi par le comité —, les mots « un intérêt d’ordre
juridique le concernant est en cause » ont été remplacés, dans un souci de
précision, par les mots « un intérêt d’ordre juridique est pour lui en cause ».
En même temps, dans le texte anglais, les mots correspondants « interest of
a legal nature which may be affected by the decision in the case » ont été
complétés parles mots « as a third party ». Les procès-verbaux du comité ne
fournissent aucune indication sur la portée exacte que devait avoir cette
adjonction. Toutefois, quand les mots « as a third party » ainsi insérés dans
le texte anglais sont rapprochés de la formule revisée du texte français « est
pour lui en cause », il devient évident que l’intérêt d’ordre juridique dont il
devait s’agir à l’article 62 était un intérêt en jeu dans le procès et donc un
intérêt pouvant être affecté par la décision.

23. Quand, en 1922, la Cour permanente a entamé l’examen des règles
de procédure relatives à l’application de l’article 62 du Statut, il est apparu
que les opinions différaient sur l’objet et la forme de l’intervention envi-
sagée par cet article, ainsi que sur la nécessité d’une base de compétence
par rapport aux parties à l’instance. Certains membres de la Cour perma-
nente estimaient que seul un intérêt d’ordre juridique à l’égard de l’objet du
différend lui-même justifierait l'intervention en vertu de l’article 62 ; selon
d’autres, il suffirait que l’Etat demandant à intervenir démontre que ses
intérêts puissent être affectés par la position prise par la Cour en l'espèce.
De même, alors que certains membres de la Cour considéraient que
l'existence d’un lien juridictionnel avec les parties à l’instance était aussi
une condition nécessaire de l’intervention fondée sur l’article 62, d’autres
pensaient que l’Etat intervenant pouvait se borner à établir l'existence d’un
intérêt d’ordre juridique susceptible d’être mis en cause. En conclusion il a
été convenu de ne pas essayer de résoudre dans le Règlement les différentes
questions qui avaient été soulevées, mais de les laisser de côté pour être
tranchées à mesure qu’elles se présenteraient dans la pratique, en fonction
des circonstances de chaque espèce.

24. Ilse trouve que la Cour permanente n’a connu d’intervention fondée
sur l’article 62 que dans une seule affaire, celle du Vapeur Wimbledon, dans

15
PLATEAU CONTINENTAL (ARRÊT) 15

laquelle la demande d'intervention présentée par la Pologne s’appuyait sur
cet article. Dans la requête la Pologne mentionnait cependant sa partici-
pation au traité de Versailles, dont les dispositions relatives au canal de
Kiel constituaient l’objet de l’instance ; et, à la suggestion de l’une des
Parties à celle-ci, elle a complété la base de sa requête en invoquant aussi
l’article 63, avant que la Cour ne se soit prononcée. Quant aux Parties à
l'instance, elles n’ont opposé aucune objection à l’intervention de la Po-
logne. La Cour permanente a décidé de recevoir la requête sur la base de
l’article 63, et n’a pas jugé utile de rechercher si l’intervention aurait pu
également être «justifiée par un intérêt d’ordre juridique, au sens de
Particle 62 du Statut » (C.P.J.I. série À n° 1, p. 11-14). Ainsi, lorsque la
Cour permanente a revisé son Règlement, elle n’avait en réalité aucune
expérience de l’application pratique de l’article 62 ; il en résulte que ses
débats ultérieurs sur le Règlement n’apportent guère de lumières nouvelles
sur les problèmes que pouvait soulever la mise en œuvre de cet article. Aux
fins du présent arrêt, il suffira d’indiquer que, dans ces débats, les diver-
gences sur l’objet ou les objets précis d’intervention envisagés par l’arti-
cle 62 et sur la nécessité d’un lien juridictionnel avec les parties à l’instance
restaient à résoudre. Il semble néanmoins que l’on ait envisagé qu’un Etat
admis à intervenir en vertu de l’article 62 deviendrait « partie » à l’affaire,
comme il fallait du reste s’y attendre, le texte anglais de l’article 62 faisant
alors expressément état de l’intervention « as a third party ».

25. Au moment de la rédaction du Statut actuel, un changement a été
apporté au texte anglais de l’article 62, paragraphe 1. Les mots « as a third
party », qui n’avaient pas d’équivalent dans le texte français, ont été
supprimés. Cette décision a été prise par le comité de juristes chargé
d’élaborer le nouveau Statut, sur la base d’une proposition de son comité
de rédaction qui considérait ces termes comme « équivoques ». Le rap-
porteur du comité a cependant souligné qu’il n’avait pas été jugé nécessaire
d’amender le texte français et que l’élimination des mots «as a third
party » dans le texte anglais « n’en altér[ait] pas le sens ».

26. La Cour actuelle a été amenée à se préoccuper pour la première fois
des problèmes d’intervention en 1951, dans le contexte de l’article 63 du
Statut, quand Cuba, en qualité de partie à la convention de La Havane sur
le droit d’asile de 1928, a déposé une déclaration d’intervention en l’affaire
Haya de la Torre (C.I.J. Recueil 1951, p. 74, 76-77). Dans cette affaire, la
Cour a souligné qu’en vertu de l’article 63 l’intervention d’une partie à une
convention dont l'interprétation est en cause constitue un droit. Elle a
souligné en même temps que le droit d’intervenir en vertu de l’article 63 est
limité à la question qu’il s’agit d'interpréter en l’espèce et n’autorise pas
une intervention générale en l’affaire. L'intervention fondée sur l’article 62
du Statut a retenu brièvement, encore que très indirectement, l’attention de
la Cour trois ans plus tard dans l’affaire de l’Or monétaire pris à Rome en
1943 (C.I.J. Recueil 1954, p. 32). Depuis lors, la Cour et le comité pour la
revision du Règlement établi par ses soins ont étudié les problèmes qui

16
PLATEAU CONTINENTAL (ARRÊT) 16

viennent d’être mentionnés, entre autres problèmes soulevés par l’appli-
cation des articles 62 et 63 du Statut.

27. En 1974, l’une des questions fondamentales soulevées à propos de
l’article 62 — celle de savoir si un lien juridictionnel avec les parties à
l'instance est nécessaire — s’est directement posée quand Fidji a demandé à
intervenir dans les affaires des Essais nucléaires. Ces affaires étant plus tard
devenues sans objet, la Cour ne s’est pas prononcée sur cet aspect de la
requête fidjienne à fin d’intervention au titre de l’article 62. En revanche,
dans des déclarations jointes aux ordonnances rendues par la Cour en
l'espèce (C.I.J. Recueil 1974, p. 530 et 535), plusieurs juges ont appelé
l’attention sur la question et en ont souligné l’importance. Par la suite,
lorsqu'elle a terminé en 1978 la revision de son Règlement, la Cour a ajouté
à l’article 81, paragraphe 2, un nouvel alinéa c) prévoyant qu’une requête à
fin d’intervention fondée sur l’article 62 du Statut doit spécifier :« toute
base de compétence qui, selon l’Etat demandant à intervenir, existerait
entre lui et les parties ». Il s’agissait de faire en sorte que, quand la question
se poserait effectivement dans un cas concret, la Cour dispose de tous les
éléments éventuellement nécessaires à sa décision. En même temps la Cour
s’est réservé de trancher sur la base du Statut et eu égard aux circonstances
particulières de l’espèce toute question qui pourrait se poser à l’avenir en
matière d'intervention. En conséquence c’est en se fondant sur les dispo-
sitions applicables du Statut et au vu des circonstances particulières de la
présente espèce que la Cour examinera maintenant si l'intérêt d’ordre
juridique que Malte invoque en l’occurrence et l’objet déclaré de son
intervention sont de nature à justifier l’autorisation d’intervenir.

28. La Cour a résumé plus haut dans le présent arrêt (paragraphes 13,
14, 19 et 20) les arguments avancés par Malte pour justifier sa requête à fin
d'intervention dans l’affaire en instance entre la Tunisie et la Libye.
Comme on le voit d’après ce résumé, l’essence de l’intérêt d’ordre juridique
invoqué par Malte est que Malte pourrait être concernée par toute con-
clusion de la Cour sur l'identité et la pertinence de facteurs locaux ou
régionaux, géographiques ou géomorphologiques, aux fins de la délimita-
tion du plateau continental entre la Libye et la Tunisie, ainsi que par tout
prononcé portant par exemple sur l’incidence de circonstances spéciales
ou l'application de principes équitables dans cette délimitation. Toute
conclusion ou tout prononcé semblable aurait, selon Malte, une incidence
ou des répercussions soit certaines, soit probables sur les droits et intérêts
juridiques propres de Malte par rapport au plateau continental, dès lors
que les facteurs sur lesquels ils se fondent et ceux des droits et intérêts
juridiques sur lesquels la Cour se serait prononcée présenteraient des
similitudes ou des analogies. Malte cite plusieurs caractéristiques géogra-
phiques et géomorphologiques précises qui pourraient faire l’objet de
conclusions ou de prononcés de la Cour et avoir des répercussions sur

17
PLATEAU CONTINENTAL (ARRÊT) 17

l'intérêt juridique de Malte à l'égard du plateau continental ; et Malte fait
valoir que, vu la géographie de la région, elle posséderait une limite de
plateau continental commune avec la Libye et avec la Tunisie et que les
limites entre les trois Etats convergeraient en un point unique qui reste à
déterminer.

29. Ainsi la crainte de Malte est que, dans la décision que rendra la Cour
en l’espèce, les motifs traitant des facteurs géographiques et géomorpho-
logiques particuliers, des circonstances spéciales ou de l’application de
principes équitables puissent par la suite avoir un effet préjudiciable sur ses
intérêts juridiques dans un règlement futur relatif aux limites de son propre
plateau continental avec la Libye et la Tunisie. A l’audience Malte a
souligné que des éléments de ce genre en l’affaire Tunisie/ Libye constituent
le seul objet de sa demande d’intervention et qu’elle ne se préoccupe pas du
choix d’une ligne de délimitation particulière entre ces deux pays. Elle a
souligné en outre qu’elle ne se préoccupe pas de l’énoncé par la Cour de
principes généraux applicables entre la Libye et la Tunisie.

30. Pour apprécier les implications précises de la demande d’interven-
tion de Malte, la Cour doit prendre en considération la définition qu’a
donnée Malte de la nature de son intérêt juridique et de l’objet de son
intervention. La Cour constate que Malte ne fonde pas sa demande sur un
simple intérêt à l’égard des prononcés de la Cour concernant les prin-
cipes et règles de droit international applicables à titre général. Dans sa
requête et à l’audience Malte a souligné avec beaucoup d’insistance que sa
demande a trait à des éléments particuliers de l’affaire Tunisie/ Libye. Dans
la requête Malte a évoqué ces éléments en termes généraux, puis illustré ce
qu'elle envisageait par les exemples suivants :

« 1) la question des facteurs particuliers, équitables ou autres, déter-
minant le caractère des limites du fond de la mer bordé par la
Libye, la Tunisie et Malte ;

2) la question de savoir si l’équidistance en tant que principe ou
méthode de délimitation donne effet à ces facteurs conformé-
ment au droit international ;

3) l’effet de toute caractéristique géomorphique des zones perti-
nentes du fond des mers séparant Malte des côtes africaines ;

4) la question des lignes de base applicables, y compris les lignes
fermant des baies ;

5) la question de savoir s’il existe une notion de proportionnalité
par rapport au littoral qu’un Etat puisse valablement invoquer
comme méthode de délimitation du fond de mer lui revenant par
rapport à d’autres Etats. »

Ces éléments bien définis sur lesquels Malte fonde sa demande ont été
encore précisés à l’audience lorsqu’un conseil de Malte les a analysés point
par point à l’intention de la Cour. Le conseil a indiqué à la Cour, côte après
côte, baie après baie, île après île, zone maritime après zone martime, les
facteurs locaux et régionaux qui pourraient selon Malte influer sur la

18
PLATEAU CONTINENTAL (ARRÊT) 18

détermination des limites de plateau continental des Etats intéressés. Il a
également fait état de divers permis de forage accordés dans la région et de
correspondances entre Malte et la Libye et Malte et la Tunisie au sujet de
leurs prétentions respectives sur le plateau continental. Le conseil de Malte
a mentionné en outre l’existence d’un compromis entre la Libye et Malte,
qui n’a pas encore été notifié à la Cour, en vue de soumettre à celle-ci leurs
prétentions divergentes sur le plateau continental.

31. Il ressort donc des déclarations de Malte que l'intérêt juridique dont
elle fait état et sur lequel elle se fonde pour justifier sa demande d’inter-
vention porterait sur des questions qui sont, ou peuvent être, directement
en jeu entre les Parties en l’affaire Tunisie/ Libye. Ces questions, telles que
Malte les présente, font partie de l’objet même de l’affaire en cours.
Pourtant Malte précise en même temps que son intervention ne vise pas à
soumettre son propre intérêt dans ces questions à une décision entre elle et
la Libye ou entre elle et la Tunisie en la présente affaire. Dans sa requête et
à l’audience, ainsi qu’on l’a déjà vu, Malte a souligné que son objectif
« n’est pas d’obtenir, sous couvert ou au cours d’une intervention dans
l'affaire Libye/Tunisie, un prononcé ou une décision quelconque de la
Cour au sujet des limites de son plateau continental par rapport à ces deux
pays ou à l’un d’eux ». Pourtant, bien qu’elle écarte ainsi toute intention de
mettre ses propres droits en cause, Malte souligne que « l’objet de son
intervention et l’intérêt qu’elle a à intervenir concernent la région générale
dans laquelle ces deux Etats revendiquent également des droits sur le
plateau continental ». Bref, la position de Malte, dans l’argumentation
qu’elle a développée devant la Cour, suppose l’existence de droits de Malte
sur des zones de plateau continental, qui seraient opposables aux préten-
tions des deux Etats Parties au différend soumis à la Cour. Par conséquent
Malte demande en réalité par sa requête que la Cour rende, dans l’affaire
entre la Tunisie et la Libye, une décision qui préjugerait en quelque sorte le
fond de ses propres prétentions contre la Tunisie et contre la Libye dans ses
différends avec chacun de ces deux Etats.

32. Ainsi l’intervention que Malte voudrait être autorisée à faire lui
permettrait de présenter des arguments à la Cour sur des problèmes
concrets constituant une partie essentielle de l’instance entre la Tunisie et
la Libye. Qui plus est, Malte pourrait agir ainsi, non pas objectivement et
comme une sorte d’amicus curiae, mais en tant que participant intéressé de
près au procès et tenant à ce que ces problèmes soient résolus de la manière
qui lui serait la plus favorable. L’objet de intervention de Malte ne serait
pas non plus de soumettre son propre intérêt juridique à l’égard de l’objet
de l’instance à une décision entre elle-même et la Libye ou entre elle-même
et la Tunisie dans le procès en cours. En un mot, Malte demande à entrer
dans le procès mais sans assumer les obligations d’une partie au sens du
Statut, et en particulier de l’article 59, en vertu duquel la décision rendue
en l'espèce serait par la suite obligatoire pour Malte dans ses relations avec
la Libye et la Tunisie. Si, par la présente requête, Malte demandait à
soumettre à la décision de la Cour son propre intérêt juridique par rapport
à l’objet de l’affaire, et à devenir partie à celle-ci, la Cour aurait sans aucun

19
PLATEAU CONTINENTAL (ARRÊT) 19

doute à examiner immédiatement une autre question. Il s’agit de la ques-
tion, évoquée dans les affaires des Essais nucléaires, de savoir si un lien
juridictionnel avec les parties à l’instance constitue une condition néces-
saire de l’intervention fondée sur l’article 62 du Statut. En fait la Libye et la
Tunisie ont émis l’opinion que la limite assignée par Malte à l’objet de son
intervention s'explique par son désir d’éluder ou de minimiser la nécessité
d’un lien juridictionnel avec les Parties.

33. Il n’est pas douteux que, comme elle le soutient, Malte possède,
quant à la manière dont la Cour traitera les facteurs physiques et les
considérations juridiques concernant la délimitation du plateau continen-
tal des Etats dans la région de la Méditerranée centrale, un certain intérêt
qui est sensiblement plus spécifique et plus direct que celui des Etats
étrangers à cette région. Il reste que cet intérêt n’est pas par nature différent
des intérêts d’autres Etats de la région. Or, ce que Malte doit établir pour
pouvoir intervenir en vertu de l’article 62 du Statut, c’est l’existence d’un
intérêt d’ordre juridique susceptible d’être affecté par la décision de la
Cour dans la présente affaire entre la Tunisie et la Libye. L’affaire a été
portée devant la Cour par un compromis conclu entre ces deux Etats, par
lequel la Cour est appelée à décider des principes et règles de droit inter-
national pouvant être appliqués et à indiquer la manière pratique de les
appliquer dans la délimitation des zones de plateau continental relevant de
la Libye et de la Tunisie. Telle est l’affaire soumise à la Cour, affaire dans
laquelle la Tunisie et la Libye mettent en jeu leurs prétentions concernant
les questions visées dans le compromis. Par conséquent, si l’on considère
les termes de l’article 59 du Statut, la décision rendue par la Cour en
l'espèce liera certainement la Tunisie et la Libye pour ce qui est de ces
questions. Malte demande à présent à intervenir en partant de l’hypothèse
qu’un intérêt d’ordre juridique est pour elle en cause dans l’affaire. Elle
demande à exposer ses vues sur les principes et règles applicables du droit
international, non seulement dans l’optique de leur application entre la
Libye et la Tunisie mais aussi dans celle de leur application entre ces Etats
et elle-même. Pourtant Malte assortit sa requête d’une réserve expresse en
vertu de laquelle son intervention ne doit pas avoir pour effet de mettre en
jeu ses propres prétentions quant à ces mêmes questions vis-à-vis de la
Libye et de la Tunisie. Cela étant, le caractère même de l’intervention
demandée par Malte montre, de l’avis de la Cour, que l’intérêt d’ordre
juridique invoqué par elle ne peut être considéré comme susceptible d’être
en cause en l’espèce au sens de l’article 62 du Statut.

34. De même, il ne semble pas à la Cour que le mode de participation
directe, encore que limitée, à l’objet de l’instance à laquelle prétend Malte
puisse être considéré à bon droit comme entrant dans le cadre de l’inter-
vention prévue à l’article 62 du Statut. Ce que Malte recherche en réalité
par sa requête, c’est que l’occasion lui soit offerte de plaider, en la présente
instance, en faveur d’une décision dans laquelle la Cour s’abstiendrait
d’adopter ou d’appliquer des critères qu’elle aurait pu sans cela juger
appropriés aux fins de la délimitation du plateau continental entre la Libye
et la Tunisie. Bref, Malte voudrait avoir l’occasion de développer devant la

20
PLATEAU CONTINENTAL (ARRÊT) 20

Cour des arguments susceptibles d’avoir un effet préjudiciable sur les
intérêts de la Libye ou de la Tunisie dans leurs relations mutuelles. Auto-
riser une telle « intervention » dans les circonstances particulières de l’es-
pèce laisserait de surcroît les Parties dans l’incertitude sur le point de savoir
si, et dans quelle mesure, elles doivent considérer leurs propres intérêts
Juridiques vis-à-vis de Malte comme faisant partie en réalité de l’objet de la
présente instance. De l’avis de la Cour, un Etat demandant à intervenir en
vertu de l’article 62 du Statut n’a manifestement pas le droit de mettre les
parties à l’instance dans cette situation, et cela d’autant moins qu'il ne
soumettrait pas ses propres prétentions à la décision de la Cour et ne
s’exposerait à aucune demande reconventionnelle.

35. Malte a exprimé ses préoccupations au sujet des effets éventuels
pour ses propres intérêts des constatations et prononcés de la Cour sur des
aspects particuliers de la présente affaire entre la Tunisie et la Libye. La
Cour comprend ces préoccupations ; il n'empêche que, pour les motifs
énoncés dans le présent arrêt, la demande d’intervention n’est pas de celles
auxquelles la Cour puisse accéder en vertu de l’article 62 du Statut. La
Cour croit en même temps devoir souligner qu’il lui incombe nécessaire-
ment et en toute circonstance de demeurer consciente des limites de la
compétence que lui reconnaissent son Statut et les parties qui lui ont
soumis un différend. Les conclusions auxquelles elle arrivera et les motifs
par lesquels elle y parviendra dans l'affaire entre la Tunisie et la Libye
porteront donc inéluctablement, et à titre exclusif, sur les questions dont
elle a été saisie par le compromis entre ces deux Etats sur lequel sa
compétence est fondée en l’espèce. Il s’ensuit qu'aucune inférence ni
déduction ne saurait légitimement être tirée de ces conclusions ni de ces
motifs pour ce qui est des droits ou prétentions d’Etats qui ne sont pas
parties à l’affaire. |

36. Etant parvenue, pour les motifs énoncés dans le présent arrêt, à la
conclusion que, de toute manière, la requête de Malte à fin d’intervention
n’est pas de celles auxquelles elle puisse accéder, la Cour n’estime pas
nécessaire de décider en l’espèce si l’existence d’un lien juridictionnel
valable avec les parties à l’instance contitue une condition essentielle
pour qu’un Etat puisse être admis à intervenir en vertu de l’article 62
du Statut.

37. Par ces motifs,
LA Cour,
à l'unanimité.

dit que la requête de la République de Malte, déposée au Greffe de la
Cour le 30 janvier 1981, à fin d’intervention dans l’instance sur la base de
l’article 62 du Statut de la Cour, ne peut être admise.

21
PLATEAU CONTINENTAL (ARRÊT) 21

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le quatorze avril mil neuf cent quatre-vingt-un, en quatre
exemplaires, dont l’un restera déposé aux archives de la Cour et dont les
autres seront transmis respectivement au Gouvernement de la République
tunisienne, au Gouvernement de la Jamahiriya arabe libyenne populaire et
socialiste et au Gouvernement de la République de Malte.

Le Président,
(Signé) Humphrey WALDOCK.
Le Greffier,
(Signé) Santiago TORRES BERNARDEZ.

MM. Morozov, ODA et SCHWEBEL, juges, joignent à l’arrêt les exposés
de leur opinion individuelle.

(Paraphé) H.W.
(Paraphé) S.T.B.

22
